Briefing proposal set forth in the parties' letter of November 16, 2015, adopted. Petitioners in Nos. 14-1418, 14-1453, and 14-1505, will file one consolidated opening brief and one reply brief. Petitioners in Nos. 15-35, 15-105, 15-119, and 15-191 will file one consolidated opening brief and one reply brief. Petitioners' opening briefs, not to exceed 20,000 words each, are to be filed on or before January 4, 2016. Respondents will file one consolidated brief, not to exceed 22,500 words, on or before February 10, 2016. Petitioners' reply briefs, not to exceed 8,000 words each, are to be filed on or before March 11, 2016.